Citation Nr: 0909622	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service- connected chronic venous occlusive 
disease, left leg (previously rated as deep vein thrombosis).

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected deep vein thrombosis, right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served in the Coast Guard from March 1970 to 
March 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic venous occlusive 
disease, left leg, is manifested primarily by multiple 
varicose veins, intermittent edema relieved by the use of 
compression hosiery and elevation, and subjective complaints 
of numbness and tingling. 

2.  The Veteran's service-connected deep vein thrombosis, 
right leg, is manifested primarily by multiple varicose 
veins, intermittent edema relieved by the use of compression 
hosiery and elevation, and subjective complaints of numbness 
and tingling.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the Veteran's service-connected 
venous occlusive disease, left leg, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7121 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the Veteran's service-connected 
deep vein thrombosis, right leg, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7121 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, a letter dated January 2005, prior to the rating 
decision, informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, the notice provided to the Veteran 
did not comply with the requirements of Dingess, in that the 
Veteran was not informed that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law. Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007). See also Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 46 (2008).  In this case, the notice defect was not 
prejudicial because the claimant had actual knowledge of the 
evidence needed to support her claim.  First, the Statement 
of the Case dated December 2005 specifically informed the 
Veteran of the criteria for each rating available for post-
phebitic syndrome of any etiology, and explained that the 
effective date assigned for the award of benefits at issue 
herein is the date that the Veteran's claim was filed.  
Second, the statement dated February 2006 filed by the 
Veteran's representative set forth the criteria for a higher 
rating for post-phlebitic syndrome and specifically 
referenced the applicable provisions of the Code of Federal 
Regulations.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (Veteran not prejudiced by failure to fully comply 
with VCAA where his attorney's submissions demonstrated his 
actual awareness of what evidence was necessary to prove the 
Veteran's claim).  See also Vazquez-Flores, 22 Vet. App. at 
48 (holding that actual knowledge is established by 
statements or actions by a claimant or his representative 
that demonstrate an awareness of what is necessary to 
substantiate the claim).  Since the claimant had actual 
knowledge of what was required to support his claim, the 
notice error did not affect the essential fairness of the 
adjudication.  Sanders, supra at 889.

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, service treatment records, and the 
Veteran's own statements.  A VA examination was provided in 
connection with this claim.  The Board therefore finds that 
the VA satisfied its duty to assist.   

II. Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Facts

The Veteran's treatment records indicate that he has varicose 
veins in both legs, intermittent edema in both legs relieved 
by compression hosiery and elevation, and experiences 
intermittent tingling and numbness of both legs.

The Veteran was examined by VA in November 2005.  At the 
examination, the Veteran complained of numbness in both legs, 
especially when sitting, and tingling below the knees and on 
the bottom of his feet.  Physical examination revealed warm 
lower extremities with negative Hohmans' sign bilaterally.  
There were some areas of the lower legs that indicated 
vascular insufficiency, and dry skin on both feet and ankles.  
The examiner noted that with his legs hanging dependent, the 
Veteran's feet became dusky.  Dorsalis pedis and tibial 
pulses were easily palpable and 2+ bilaterally.  The Veteran 
was able to perceive vibration bilaterally in the lower 
extremities and was able to perceive fine touch with a 
5.07/10 gram monofilament except on the great toes.  The 
Veteran had multiple varicose veins on the upper thighs and 
calves bilaterally.  There was no heat, redness, or swelling.  
The Veteran told the examiner that he experiences swelling, 
but that it was most likely not present upon examination 
because he wore compression stockings daily and kept his legs 
elevated as much as possible.  The examiner diagnosed deep 
vein thrombosis (DVT), bilateral legs, with subjective 
complaints of numbness and tingling per Veteran, and multiple 
surface varicose veins.  The examiner stated that the 
physical exam was normal except for multiple varicosities.  

The Veteran was also examined by VA in April 2003.  
Peripheral edema of the lower extremities, 2+ bilaterally was 
observed at that time.  The Veteran had positive dorsalis 
pedis and posterior tibial pulses bilaterally.  There was no 
tenderness, drainage, or heat. Upon examination, the 
Veteran's gait was steady and unaltered, and he was able to 
get on and off the examination table without difficulty.  The 
Veteran denied use of any assistive device for walking.  The 
Veteran did complain of pain in the left leg, aggravated by 
walking and relieved by "tolerance."  However, the examiner 
noted that the history of pain and pain management that was 
given by the Veteran was inconsistent with his treatment 
records, and suspected malingering.

The Veteran's VA medical records show treatment for DVT of 
both legs.  He is being treated with Warfarin (Coumadin) and 
compression hosiery.  In November 2003, February 2004, June 
2004 the Veteran was seen at the Warfarin clinic and, on 
these occasions, it was noted that there was no pain or 
swelling in the legs or arms and no numbness or tingling of 
the extremities.  However, at a primary care visit in 
February 2004, edema in both legs was noted.  In April 2004 
the Veteran was seen for treatment for swelling of both legs.  
The physician noted minimal discoloration, no ulcerations, 
and non-tender legs.  She noted that the Veteran had been 
wearing compression stockings and elevating his legs with 
"good success." At a primary care visit in November 2004, 
the Veteran stated that his leg sometimes swells for a few 
days and then returns to normal.  

Private treatment records reflect swelling of the legs above 
the level of the compression hose in August 2003.  
Additionally, the Veteran had an acute incident of pain and 
swelling in the right calf in May 2001 which was diagnosed as 
DVT, as well as prior treatment for DVT and venous occlusive 
disease.  

B.  Analysis

Post-phlebitic syndromes of any etiology are rated under 
Diagnostic Code 7121.  A rating of 10 percent is warranted 
where the Veteran experiences intermittent edema of an 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A rating of 20 percent 
is warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A rating of 40 percent is assigned 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A rating of 60 percent 
is warranted for persistent edema or subcutaneous 
indurations, stasis pigmentation or eczema, and persistent 
ulceration.  A rating of 100 percent is assigned for massive 
board-like edema with constant pain at rest.  

A rating in excess of 10 percent is not warranted in this 
case for either leg because there is no evidence of 
persistent edema incompletely relieved by elevation.  Rather, 
the Veteran's medical records support intermittent edema in 
both legs, relieved by compression hosiery and elevation.  
There is no evidence of stasis pigmentation or eczema.  
Although the examiner noted some dry skin on both of the 
Veteran's ankles and feet at the November 2005 examination, 
he did not diagnose eczema.  There is no evidence of 
ulceration, and no evidence of massive board like edema with 
constant pain at rest.  

The Board considered whether the Veteran would be entitled to 
a higher rating under another Diagnostic Code, however no 
other diagnostic code would produce a higher rating.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's 
claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  

In this case, the criteria in the rating schedule fully 
account for the Veteran's symptoms.  The Board notes that the 
Veteran's claims of "constant pain in both legs" is not 
supported by the evidence.  The Veteran's VA treatment 
records do not reflect complaints of constant leg pain, and, 
in fact notes from the Warfarin clinic dated November 2003, 
February 2004, June 2004 specifically state that the Veteran 
denied experiencing pain in the extremities on those 
occasions.  Furthermore, while the Veteran complained of 
numbness and tingling at the VA examination in November 2005, 
he did not complain of pain.  The Veteran did complain of 
"constant[]" left leg pain at the VA examination in April 
2003, but the examiner concluded that this claim was 
exaggerated and suspected malingering.  In any event, the 
rating schedule adequately contemplates the Veteran's 
symptoms, including some pain, numbness, and/or tingling and 
difficulties walking long distances or standing for long 
periods of time.  The criteria for the 10 percent rating 
specifically reference "aching and fatigue in the leg after 
prolonged standing or walking."
Insofar as the Veteran's symptoms were adequately addressed 
by the rating schedule, an extraschedular rating is not 
warranted in this case.  38 C.F.R. § 3.321(b).  See also Thun 
v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected chronic venous occlusive disease, 
left leg is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected deep vein thrombosis, right leg is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


